19-01294-scc   Doc 43-5   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 3
                                   Pg 1 of 4




                      EXHIBIT 3
           19-01294-scc        Doc 43-5      Filed 10/10/19 Entered 10/10/19 14:34:01              Exhibit 3
                                                      Pg 2 of 4

Sara Clark

From:                              Vasser, Shmuel <shmuel.vasser@dechert.com>
Sent:                              Monday, June 24, 2019 3:02 PM
To:                                Daniel Pulecio-Boek
Cc:                                Sara Clark; Gabriel Soledad; Frankie Wool; Brilliant, Allan; Goor, Yehuda
Subject:                           RE: Gil-White v. Ercil, Adv. No. 19-01294 (Bankr. SDNY): Service of Summons and
                                   Complaint


                                                     [EXTERNAL EMAIL]


Daniel, a quick reminder to always copy Allan Brilliant and Yehuda Goor (both copies herein)
on Oro related emails.

As you are aware we need to communicate with Singapore time zone to get directions. Since the
court suspended all deadlines, I was not, and still am not sure that the issue is time sensitive. In
any event, I don’t have an answer for you yet, but we are communicating with our clients about
this and I hope to get you an answer some time tomorrow.

Shmuel Vasser
Dechert LLP
+1 212 698 3691 Direct
+1 914 806 3012 Mobile

From: Daniel Pulecio-Boek [mailto:danielpulecioboek@quinnemanuel.com]
Sent: Sunday, June 23, 2019 1:35 PM
To: Vasser, Shmuel <shmuel.vasser@dechert.com>
Cc: Sara Clark <saraclark@quinnemanuel.com>; Gabriel Soledad <gabrielsoledad@quinnemanuel.com>; Frankie Wool
<frankiewool@quinnemanuel.com>
Subject: Re: Gil-White v. Ercil, Adv. No. 19-01294 (Bankr. SDNY): Service of Summons and Complaint

Shmuel:

Good afternoon.

We cannot wait any longer.

Please confirm by tomorrow COB whether you will accept service on behalf of all your clients, ie, the five Rig Owners and
their three directors.

There is no basis for delaying the acceptance of service.

We will otherwise be seeking appropriate relief in short order.

Regards,

Daniel

                                                            1
               19-01294-scc               Doc 43-5           Filed 10/10/19 Entered 10/10/19 14:34:01                                   Exhibit 3
                                                                      Pg 3 of 4
Quinn Emanuel Urquhart & Sullivan, LLP

On Jun 13, 2019, at 11:26 AM, Vasser, Shmuel <shmuel.vasser@dechert.com> wrote:

                                                                       [EXTERNAL EMAIL]


Not yet. We have not reviewed the service issues nor discussed them with our clients yet. We
are currently focused on the motions that are pending and needs to be addressed.

Shmuel Vasser
Dechert LLP
+1 212 698 3691 Direct
+1 914 806 3012 Mobile

From: Sara Clark [mailto:saraclark@quinnemanuel.com]
Sent: Thursday, June 13, 2019 11:24 AM
To: Vasser, Shmuel <shmuel.vasser@dechert.com>
Cc: Gabriel Soledad <gabrielsoledad@quinnemanuel.com>; Daniel Pulecio-Boek
<danielpulecioboek@quinnemanuel.com>; Frankie Wool <frankiewool@quinnemanuel.com>
Subject: Gil-White v. Ercil, Adv. No. 19-01294 (Bankr. SDNY): Service of Summons and Complaint

Good morning Mr. Vasser,

We understand you represent Oro Negro Decus, Pte. Ltd., Oro Negro Primus, Pte Ltd., Oro Negro Laurus, Pte, Ltd., Oro
Negro Fortius Pte Ltd. And Oro Negro Impetus, Pte., Ltd. in the above litigation. Can you please confirm that you will
accept service of the Summons and Complaint on their behalf?

Kind Regards,
Sara

Sara Clark
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

711 Louisiana Street, Suite 500
Houston, TX 77002
713-221-7010 Direct
713-221-7000 Main Office Number
713-221-7100 FAX
saraclark@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or privileged. If
you are not the intended recipient, do not read, copy or distribute the e-mail or any attachments. Instead, please
notify the sender and delete the e-mail and any attachments. Thank you.


                                                                                  2
          19-01294-scc       Doc 43-5     Filed 10/10/19 Entered 10/10/19 14:34:01 Exhibit 3
                                                    Pg 4 of 4
This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or privileged. If
you are not the intended recipient, do not read, copy or distribute the e-mail or any attachments. Instead, please
notify the sender and delete the e-mail and any attachments. Thank you.




                                                         3
